Citation Nr: 9912915	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-23 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  Service personnel records show that he was awarded the 
Purple Heart and Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Boise, Idaho, Regional 
Office (RO).


FINDING OF FACT

Post traumatic stress disorder renders the veteran unable to 
obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A January 1994 VA psychiatric report and February 1994 
addendum indicates that the veteran has an Axis I diagnosis 
of post traumatic stress disorder and multiple substance 
abuse history and use.  His current GAF score was 40.  

It was noted that psychiatric hospitalization had been 
arranged so that the diagnosis could be clarified.  The 
January 1994 VA examination report indicates that the veteran 
was tense and he could not relax.  He reported that it was 
difficult for him to hold a job or stay around anyone for 
long.  He denied having hallucinations and showed no evidence 
of delusions, obsessions, or compulsions.  He was oriented to 
time, place, and person.  His recent and remote memory was 
grossly intact.  The veteran reported having difficulty 
getting to sleep and staying asleep.  He had nightmares about 
combat in Vietnam.  He had daily flashbacks related to combat 
and intrusive recollections of Vietnam and prison.  He 
reported that he liked to talk about Vietnam and watch 
Vietnam-related media, but it made him more tense and anxious 
when he did.  Unexpected noises caused the veteran to reach 
for a weapon or go for cover and dive down.  An unexpected 
touch caused the veteran to become very defensive and attack 
whatever touched him.  He shied away from crowded situations.  
The veteran stated that he did not get along with people and 
he did not fit in.  

A February 1994 VA hospital discharge summary reflects an 
Axis I diagnosis of probable post traumatic stress disorder 
and substance abuse.  His current Global Assessment of 
Functioning (GAF) scale was 40; his highest GAF score in the 
past year was 50.  

Service connection for post traumatic stress disorder (PTSD) 
was established by an RO rating determination in March 1994.  
A 30 percent disability evaluation was assigned effective 
December 7, 1993.    

In October 1994, the veteran filed a claim for an increased 
rating for the service-connected PTSD.  

A June 1995 VA psychiatric examination report indicates that 
the veteran arrived at the stated time of the appointment.  
The veteran was organized in his appearance.  He was very 
restless and made intermittent eye contact.  He showed an 
anxious and vigilant affect regardless of the subject matter.  

The veteran admitted having many auditory hallucinations 
where he hears his name being called.  He denied having 
hallucinations that were persecutory or condemning or that 
order him about.  He denied having visual hallucinations.  He 
showed no evidence of particular delusions, obsessions, or 
compulsions, although at times, he thought people were on the 
dam where he lives and they shouldn't be there; he would 
check for these people and "go on patrol."  The veteran was 
oriented to time, place, and person.  He was able to do 
simple calculations and reversals.  He was able to do simple 
and complex abstractions.  His recent and remote memory was 
grossly intact.  The veteran had a general fund of 
information appropriate to his life experience and formal 
education.  He had intellectual insight and judgment for 
simple social situations.  He was able to demonstrate a 
general understanding of business practices, his bounty, and 
financial obligations.  The veteran was considered competent 
for financial purposes at that time.  

The examiner noted that the veteran was currently taking 
Zoloft, 150 milligrams a day, and Trazodone as needed.  The 
veteran reported that he did not use alcohol or drugs in 
several months.  He indicated that his condition was 
worsening and he was less social and more withdrawn.  The 
veteran spent his time wandering the hills or helping with 
maintenance of the dam.  He was anxious when he was around 
people.  The veteran stated that he had more nightmares in 
the past few months and was much less trusting.  He slept two 
to three hours a night and he had nightmares two to three 
times per week.  He stated that he woke up feeling scared and 
he had cold sweats and shortness of breath.  

Frequently, the veteran would wake up at night and he did not 
know why.  He would sense that someone was on the dam and he 
would go out on patrol.  He had flashbacks weekly; the 
flashbacks consisted of firefights during his first Vietnam 
tour.  He had intrusive recollections, all the time, of a 
variety of Vietnam-related experiences.  He stated that he 
could not watch anything that had to do with war or violence.  
He did not talk about Vietnam with anyone because it was too 
upsetting.  

The veteran stated that an unexpected noise caused him to go 
for cover or go for his personal weapon.  An unexpected touch 
caused him to protect himself and he would become scared.  

The examiner concluded that based upon the available 
information, the veteran continued to warrant the diagnosis 
of PTSD, chronic, and polysubstance abuse in remission.  The 
examiner indicated that the veteran's PTSD appeared to have 
worsened to some degree necessitating the veteran to withdraw 
further.  His current GAF was 30.  

In a June 1995 rating decision, the RO assigned a 50 percent 
disability evaluation to the service-connected PTSD effective 
October 21, 1994.

A July 1995 VA hospitalization report reveals that the Axis I 
diagnoses were bipolar mood disorder (rapid cycler), PTSD, 
and history of alcohol and substance dependence.  Upon 
admission, the veteran stated that he was going to relapse 
and get into a lot of trouble.  At the time of admission, the 
veteran was orientated times three and tearful.  Speech was 
mildly pressured.  He admitted having auditory and visual 
hallucinations which were Vietnam related.  He admitted 
having paranoia and extreme difficulty trusting people.  He 
was not suicidal but he was fearful that if he relapsed, he 
would become truly homicidal.  His speech was coherent and 
rational.  He was able to reason and communicate.  

The veteran was admitted to the inpatient psychiatry unit and 
participated reasonably well in the group community meetings.  
He reported having an increase in PTSD symptoms including 
flashbacks, nightmares, and isolative behavior, as well as 
affective symptoms which included decreased sleep, decreased 
interest, increased guilt, decreased energy, decreased 
appetite, and fleeting homicidal ideation.  The veteran had a 
history of alcohol and polysubstance abuse and admitted to 
drinking heavily in the past few weeks.  His cognition was 
alert and oriented.  

During his stay at the hospital, the veteran reported feeling 
better on a lower dose of neuroleptics.  It was noted that 
his behavior and mental status were more consistent with the 
diagnosis of bipolar mood disorder, hypomania, versus merely 
a unipolar affective disorder.  In view of this, his 
antidepressant was stopped and he was started on valproic 
acid.  With the change in the medication, the veteran noticed 
some decrease in his irritability and lability of mood.  

Upon discharge, the veteran had a stable mental status; he 
was less irritable and labile than when he was first 
admitted.  His thinking was linear, logical, goal directed, 
and at a normal rate, although he did show some mild 
pressured speech.  He denied suicidal or homicidal ideation 
or psychotic mentation.  He also denied hypomanic/manic 
symptoms.  His cognition was grossly within normal limits.  
His mood/affect was relatively euthymic and appropriate with 
full affective range.     

VA hospitalization records indicate that the veteran was 
admitted into a PRRP program from October 1995 to January 
1996.  The records reflect a diagnosis, in pertinent part, of 
PTSD, chronic, with psychotic features, bipolar disorder, and 
substance abuse.  The veteran's participation in his 
treatment was good.  Treatment outcome was considered to be 
fair.  It was noted that the veteran was not considered 
employable but was considered competent to manage VA funds.  
He was not considered a danger to himself or to others.  

VA treatment records reveal that the veteran received 
psychiatric outpatient treatment on a sporadic basis in 1996 
and 1997.  A May 1996 VA treatment record indicates that the 
veteran was stable and he was tolerating his medications 
well.  A July 1997 VA treatment record indicates that the 
veteran reported that he had a girlfriend.  

A May 1997 VA psychiatric examination report reveals that the 
veteran appeared to have pressured speech and at times, he 
spoke rapidly to the point where it was difficult to follow 
the direction of his thought or what he was trying to say.  

The veteran stated that his thoughts sometimes race.  He 
admitted having hallucinations at times where he would hear 
people who were wounded and were calling him for help.  He 
admitted that he sometimes had brief conversations with these 
people.  He hinted at, but wasn't very clear, on whether he 
had command hallucinations.  When asked about this, the 
veteran stated that he sometimes thinks he hears voices 
telling him to do things, but he is not certain.  The veteran 
was not considered to be a reliable historian.  He admitted 
that sometimes, people want to do him harm, and this appeared 
not to be totally related to his Vietnam experience or PTSD.  

Upon examination, the veteran was oriented to time, place, 
and person.  He was able to do simple calculations and 
reversals.  He was able to do simple and complex 
abstractions.  Recent and remote memory was grossly intact 
and the veteran had a general fund of information which was 
appropriate to his life experience and formal education.  It 
was noted that the veteran was currently the single caretaker 
for his children; a twelve year old and a seventeen year old.  

The veteran stated that his PTSD was getting worse, in that 
he was very anxious and his nightmares were stranger.  He 
stated that he has generally been drug and alcohol free 
although about 4 months ago, he had one beer and one joint.  
The veteran stated that he had combat nightmares every night 
and he woke up sweaty, tense, and vigilant.  He reported that 
he had daily flashbacks that were triggered by crowds, loud 
noises, helicopters, or the flashbacks just come out of the 
blue.  The flashbacks were of a variety of his Vietnam 
experiences.  He had a variety of intrusive recollections 
several times a day.  The veteran stated that he tried to 
talk about his Vietnam experiences but it made him very 
anxious.  He indicated that an unexpected noise and an 
unexpected touch caused him to duck away or hit the floor and 
he would be tense and shaky.   

The examiner concluded that based upon the available 
information and current evaluation, the diagnosis of PTSD, 
chronic, with psychotic features, should be continued.  

The examiner indicated that the veteran also warranted an 
Axis I diagnosis of bipolar disorder and polysubstance abuse 
in partial remission and nicotine dependence.  The veteran's 
GAF, in terms of solely his PTSD, was 30.  The examiner noted 
that the veteran continued to have severe PTSD with psychotic 
features.  The examiner noted that he found no hard or 
supportive evidence that the veteran's PTSD had actually 
worsened.  The examiner indicated that much of the veteran's 
subjective experience of worsening was related to his bipolar 
disorder and not to the PTSD per say.  It was the examiner's 
opinion that the combination of the bipolar disorder and the 
PTSD left the veteran unemployable in a gainful manner at 
that time.   

In a June 1997 statement, D.M., the veteran's social worker 
indicated that the veteran was seen in a veteran's group, 
roughly once or twice per month, since September 1996.  The 
veteran's main issue of focus has been his roll as a parent 
with custody of his two sons, a 12 year old and a 16 year 
old.  The sons had been acting out and the veteran returned 
custody of the sons to his ex-spouse for supervision.  It was 
noted that the veteran had an irregular history of 
homelessness until 1995 and has thrived in structured 
programs only to regress in independent living situations 
once out.  The veteran had been difficult to engage in 
therapy and was usually avoidant in group when troubled by 
something.  His prognosis for improvement in independent 
living was guarded.   

VA hospitalization records, dated in August 1997, reflect a 
diagnosis of bipolar disorder depressed with suicidal 
ideation, PTSD, alcohol dependence, methamphetamine abuse, 
history of IV drug abuse, and possible caffeine induced 
anxiety.  The veteran reported having suicidal ideas in the 
setting of being evicted, having financial problems, and 
having problems with his 16 year old son.  The veteran's 
mental status at the time of admission was alert, oriented 
times three, with positive suicidal ideas and planning to use 
the gun in the setting of numerous stressors on the top of 
existing depression.  The veteran was not psychotic.  The 
veteran was admitted to the inpatient psychiatry unit.  The 
veteran reported that he had been unable to work and has been 
having financial difficulty and has a struggle feeding his 
children.  

During the hospitalization, the veteran was stabilized on his 
medications and was reporting that he felt better.  The 
veteran's mental status upon discharge was pleasant and 
cooperative.  His thinking was linear, logical, and goal 
directed, at a normal rate and tone.  He denied having 
suicidal ideation, homicidal ideation, or psychotic 
mentation.   

At a hearing before the RO in March 1998, the veteran stated 
that he last worked in 1992 as a house painter.  Hearing 
Transcript, hereinafter Tr., 1.  He couldn't handle the job 
and he got in arguments with the owner's brother.  Tr. 2.  He 
did not socialize or go to clubs, restaurants. or bars.  Tr. 
2.  The veteran currently had a significant other.  Tr. 3.  
He had been married and divorced three different times.  Tr. 
3.  The veteran reported having nightmares and trouble 
sleeping.  Tr. 4.  He had flashbacks of Vietnam caused by 
smells or the sound of a helicopter.  Tr. 4.  The veteran 
stated that he spent a lot of time fishing.  Tr. 5.  He also 
watched television and rented movies.  Tr. 9.  

A May 1998 VA psychiatric examination report reveals that the 
veteran was currently living with his two sons, a thirteen 
year old and a seventeen year old.  He had been separated 
from his common law wife for five years.  He had not worked 
since 1992.  The veteran reported that he had been injured 
twice while he worked as a painter, once in his back and once 
in his shoulder, and nobody would hire him now.  He stated 
that he had no friends and no acquaintances.  He did not 
participate in any hobbies.  He spent his time with his 
children watching television.  

The veteran stated that he used to go fishing with his 
children but he stopped doing that because he did not want to 
be around people.  His relationship with his children has 
deteriorated.  They argued a lot.  His children did not like 
to bring their friends over because they were scared and 
embarrassed of him.  The veteran denied being physically 
abusive towards the children but admitted yelling at them 
frequently.  He spent his day playing with the dog and 
keeping the house.  

The veteran was currently on Valproic and Trazodone.  He 
reported that he was last in treatment in August 1997.  The 
veteran described having the following symptoms: nightmares 
about his combat experiences and prison experiences every 
night, waking up sweating profusely, intrusive thoughts about 
people screaming for help and flashbacks about five times a 
week about people getting killed.  He stated that he had 
palpitations, sweating, and shaking when he had nightmares 
and flashbacks.  

The veteran stated that he avoided watching war movies and he 
only watched comedies on television.  He avoided people; he 
especially avoided oriental people.  The veteran stated that 
foreign language caused flashbacks.  He described having 
problems controlling his anger and having a violent temper.  
When he was angry, he yelled and threatened, and became 
physically involved in fights with co-workers and 
supervisors.  He had been let go and co-workers have quit 
because of his anger.  The veteran stated that he had 
difficulty loving people, even his children.  He stated that 
he says that he loves his children but it was hard for him to 
get close to them.  

The veteran indicated that he did not see a future for 
himself and he lived only one day at a time.  He stated that 
he wished he had been killed in Vietnam.  The veteran 
reported having difficulty with concentration and difficulty 
falling and staying asleep.  He described himself as being 
hypervigilant.  He had an increased startle response to 
unexpected loud noises.  The veteran described feeling 
depressed.  He had been prescribed Valproic acid and 
Trazodone.  He reported having one beer per month. He had 
been in several substance abuse treatment programs.  He has a 
history of using marijuana and crank IV.  He last used in the 
early part of 1997.  

Examination revealed that the veteran was active, alert, 
cooperative, coherent, relevant, and goal-oriented.  Mood was 
depressed and affect was flat.  He admitted having auditory 
hallucinations of male people hollering.  He described having 
visual hallucinations of people falling after being hit by 
bullets or people hiding.  He had olfactory hallucinations 
consisting of fuel, smoke, and rice cooking.  He denied 
feeling paranoid but admitted to being very distrusting of 
people.  

There was no evidence of grandiose illusions, ideas of 
reference, or thoughts of broadcasting.  The veteran gave a 
concrete interpretation to proverbs, which showed concrete 
thinking.  Psychological testing revealed that the veteran 
had severe PTSD symptoms.  The Axis I diagnosis was PTSD, 
chronic, severe, and polysubstance abuse since February 1997.  
His GAF was 40.  The examiner indicates that the veteran met 
the full criteria according to DSM-IV for PTSD, chronic and 
severe.  He had a history of polysubstance abuse in remission 
since February 1997 and seemed not to have improved after he 
maintained sobriety for almost a year and two months.  He was 
competent for VA purposes.  

In a July 1998 rating decision, a 70 percent evaluation was 
assigned to the service-connected PTSD, effective February 1, 
1996.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  




Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO rated the veteran's PTSD under the provisions of 
Diagnostic Code 9411, post traumatic stress disorder.  The RO 
appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria and concluded that the 
veteran was entitled to no higher than a 70 percent rating 
under either criteria.  







Under the provisions of Diagnostic Code 9411 (post traumatic 
stress disorder) which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93), 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not under evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  

The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Under the revised provisions of Diagnostic Code 9411, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  


A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.  A noncompensable disability evaluation is warranted when 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.126, Diagnostic Code 9411 (1998).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in June 1995, May 1997, and May 1998.  
Outpatient treatment records were obtained.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 
(1998).  

The RO has rated the appellant's post traumatic stress 
disorder as 70 percent disabling under diagnostic code 9411.  
Under the previous criteria for rating psychiatric disorders, 
the maximum schedular evaluation of 100 percent requires that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community.

Alternatively, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior warrant a 100 percent evaluation.  
Finally a 100 percent evaluation is warranted if a veteran is 
demonstrably unable to obtain or retain employment due to 
post traumatic stress disorder.  This is the veteran's case.

As the Board discussed earlier, VA examiners have classified 
the veteran's post traumatic stress disorder as severe in 
nature.  The clinical manifestations of post traumatic stress 
disorder have been shown to adversely affect the veteran's 
adjustment in a social or industrial setting to a severe 
degree, thus supporting the current 70 percent evaluation.





The veteran has required ongoing inpatient as well as 
outpatient treatment in an attempt to control the disabling 
manifestations of his post traumatic stress disorder.  He has 
experienced multiple problems trying to maintain 
communication with immediate members of his family, and is 
otherwise virtually isolated from regular contact on a social 
basis with nonmembers of his immediate family.  

It is clear from the record that the veteran is unable to 
acclimate himself in a social or industrial setting. His 
absence from the labor market and limited social contact of 
long duration has rendered him a poor candidate for even the 
most minimal kind of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
many years which has involved no meaningful social or 
industrial interaction.  Accordingly, three of the rating 
criteria for a 100 percent rating are independently met in 
the veteran's case.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  

In this regard, the veteran is for all intents and purposes 
socially isolated, he suffers from disturbed thought and 
behavioral processes associated with almost all daily 
activities, and most of all, the veteran has been found 
demonstrably unable to work by VA psychiatrists.  For the 
foregoing reasons, the Board concludes that the record 
supports a grant of entitlement to a 100 percent evaluation 
for post traumatic stress disorder under the previous 
criteria in effect for rating mental disorders.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411.

In view of the Board's determination that post traumatic 
stress disorder is productive of total disablement under the 
previous criteria, the Board need not explore the propriety 
of rating his psychiatric disability under the amended 
criteria.


ORDER

Entitlement to a 100 percent evaluation for post traumatic 
stress disorder is granted, subject to governing criteria 
applicable to the payment of monetary benefits.  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

